Exhibit 10.23.6
DSW INC.
NONQUALIFIED STOCK OPTION AGREEMENT
Summary of Terms

       
Awardee Name:
 
 
 
 
 
Grant Date:
 
 
 
 
 
Award Type:
Nonqualified Stock Option
 
 
Number of Shares:
 
 
 
 
 
Exercise Price:
 
 
 
 
 
Vesting Schedule:
 
 
 
 
 
Expiration Date:
 
 
 

 



--------------------------------------------------------------------------------



 



DSW INC.
NONQUALIFIED STOCK OPTION AGREEMENT
     This Agreement is entered into in Franklin County, Ohio. On
                                         (the “Grant Date”), DSW Inc., an Ohio
corporation (the “Company”), has awarded to
                                         (“Awardee”), an option (the “Option”)
to purchase                                common shares, without par value, of
the Company (the “Shares”) for a price of
                                        per share. The Option has been granted
under the DSW Inc. 2005 Equity Incentive Plan (the “Plan”), and will include and
be subject to all provisions of the Plan, which are incorporated herein by
reference, and will be subject to the provisions of this agreement. Capitalized
terms used in this agreement which are not specifically defined will have the
meanings ascribed to such terms in the Plan. This Option shall vest and become
exercisable in five installments, which shall be as nearly equal as possible, on
the first five anniversaries of the Grant Date (each, the “Vesting Date” with
respect to the portion of the Option scheduled to vest on such date), subject to
the provisions of this agreement, including those relating to the Awardee’s
continued employment with the Company or a Related Entity. Notwithstanding the
foregoing, in the event of a Change in Control prior to Awardee’s Termination of
Employment, the vesting of the Option shall be accelerated and settled in
accordance with the terms of Section 13 of the Plan. This Option shall expire on
                    (the “Grant Expiration Date”).
     1. Method of Exercise and Payment of Price.
     (a) Method of Exercise. At any time when all of the Option or a portion of
the Option (such portion not to be fewer than 100 Shares or the total number of
Shares then underlying such Option) is exercisable under the Plan and this
agreement, some or all of the exercisable portion of the Option may be exercised
from time to time by written notice to the Company, or such other method of
exercise as may be specified by the Company, including without limitation,
exercise by electronic means on the web site of the Company’s third-party equity
plan administrator, which will:
     (i) state the number of whole Shares with respect to which the Option is
being exercised; and
     (ii) if the Option is being exercised by anyone other than Awardee, if not
already provided, be accompanied by proof satisfactory to counsel for the
Company of the right of such person or persons to exercise the Option under the
Plan and all applicable laws and regulations.
     (b) Payment of Price. The full exercise price for the portion of the Option
being exercised shall be paid to the Company as provided below:
     (i) in cash;
     (ii) by check or wire transfer (denominated in U.S. Dollars);
     (iii) subject to any conditions or limitations established by the
Committee, other Shares which (A) in the case of Shares acquired from the
Company (whether upon the exercise of an Option or otherwise), have been owned
by the Participant for more than six months on the date of surrender (unless
this condition is waived by the Committee), and (B) have a Fair Market Value on
the date of surrender equal to or greater than the aggregate exercise price of
the Shares as to which said Option shall be exercised (it being agreed that the
excess of the Fair Market Value over the aggregate exercise price shall be
refunded to the Awardee, with any fractional Share being repaid in cash);
     (iv) consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Committee; or
     (v) any combination of the foregoing methods of payment.
     2. Transferability. The Option shall be transferable (I) at Awardee’s
death, by Awardee by will or pursuant to the laws of descent and distribution,
or (II) subject to the Committee’s discretion, by Awardee during Awardee’s
lifetime pursuant to trust law.

 



--------------------------------------------------------------------------------



 



     3. Termination of Employment.
     (a) Employment Termination by Reason of Death or Disability. If employment
Termination occurs by reason of death or Disability prior to the vesting in full
of the Option, then any unvested portion of the Option shall vest upon and
become exercisable in full from and after such death or Disability. The Option
may thereafter be exercised by the Awardee, a Beneficiary, or any transferee of
Awardee, if applicable, for a period of one year from the date of such death or
Disability until the Grant Expiration Date.
     (b) Employment Termination by Reason of Retirement. If employment
Termination occurs by reason of Retirement prior to the vesting in full of the
Option, then any unvested portion of the Option shall vest upon and become
exercisable in full from and after such Retirement. The Option may thereafter be
exercised by the Awardee, a Beneficiary, or any transferee of Awardee, if
applicable, for a period of one year from the date of such Retirement until the
Grant Expiration Date.
     (c) Other Employment Termination. Except as otherwise provided for in
another agreement, if employment Termination occurs by any reason other than
death, Disability or Retirement, any unexercised portion of the Option which has
not vested on such date of employment Termination will automatically be
forfeited. Subject to Section 12.03 of the Plan, Awardee (or any transferee, if
applicable) will have 90 days from the date of employment Termination or until
the Grant Expiration Date, whichever period is shorter, to exercise any portion
of the Option that is vested and exercisable on the date of employment
Termination.
     4. Restrictions on Exercise. The Option is subject to all restrictions in
this agreement and/or in the Plan. As a condition of any exercise of the Option,
the Company may require Awardee or his or her transferee or successor to make
any representation and warranty to comply with any applicable law or regulation
or to confirm any factual matters reasonably requested by the Company. The
Option shall not be exercisable if such exercise would involve a violation of
any applicable law or regulation.
     5. Right of Set-Off. By accepting this Option, Awardee consents to a
deduction from, and set-off against, any amounts owed to Awardee by the Company
or any Related Entity from time to time (including, but not limited to, amounts
owed to Awardee as wages, severance payments or other fringe benefits) to the
extent of the amounts owed to the Company or any Related Entity by Awardee under
this agreement.
     6. Withholding Tax.
     (a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the exercise of the Option, regardless of any action the Company
takes with respect to any tax withholding obligations that arise in connection
with the Option. The Company does not make any representation or undertaking
regarding the tax treatment or the treatment of any tax withholding in
connection with the exercise of the Option. The Company does not commit and is
under no obligation to structure the Option or the exercise of the Option to
reduce or eliminate Awardee’s tax liability.
     (b) Payment of Withholding Taxes. Concurrently with the payment of the
exercise price pursuant to paragraph 1 hereof, Awardee is required to arrange
for the satisfaction of the minimum amount of any domestic or foreign tax
withholding obligation, whether national, federal, state or local, including any
employment tax obligation (the “Tax Withholding Obligation”) in a manner
acceptable to the Company. Any manner provided for in subparagraph 1(b) hereof
shall be deemed an acceptable manner to satisfy the Tax Withholding Obligation
unless otherwise determined by the Company.
     7. Governing Law/Venue for Dispute Resolution. This agreement shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of law, except to the extent superseded by the laws of the United
States of America. The parties agree and acknowledge that the laws of the State
of Ohio bear a substantial relationship to the parties and/or this agreement and
that the Option and benefits granted herein would not be granted without the
governance of this agreement by the laws of the State of Ohio. In addition, all
legal actions or proceedings relating to this agreement shall be brought
exclusively in state or federal courts located in Franklin County, Ohio and the
parties executing this agreement hereby consent to the personal jurisdiction of
such

 



--------------------------------------------------------------------------------



 



courts. Any provision of this agreement which is determined by a court of
competent jurisdiction to be invalid or unenforceable should be construed or
limited in a manner that is valid and enforceable and that comes closest to the
business objectives intended by such provision, without invalidating or
rendering unenforceable the remaining provisions of this agreement.
     8. Action by the Committee. The parties agree that the interpretation of
this agreement shall rest exclusively and completely within the sole discretion
of the Committee. The parties agree to be bound by the decisions of the
Committee with regard to the interpretation of this agreement and with regard to
any and all matters set forth in this agreement. The Committee may delegate its
functions under this agreement to an officer of the Company designated by the
Committee (hereinafter the “designee”). In fulfilling its responsibilities
hereunder, the Committee or its designee may rely upon documents, written
statements of the parties or such other material as the Committee or its
designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its designee and that any decision of the
Committee or its designee relating to this agreement shall be final and binding
unless such decision is arbitrary and capricious.
     9. Prompt Acceptance of Agreement. The Option grant evidenced by this
agreement shall, at the discretion of the Committee, be forfeited if this
agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this
agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.
     10. Electronic Delivery and Consent to Electronic Participation. The
Company may, in its sole discretion, decide to deliver any documents related to
the Option grant under and participation in the Plan or future options that may
be granted under the Plan by electronic means. Awardee hereby consents to
receive such documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, including the
acceptance of option grants and the execution of option agreements through
electronic signature.
     11. Notices. All notices, requests, consents and other communications
required or provided under this agreement to be delivered by Awardee to the
Company will be in writing and will be deemed sufficient if delivered by hand,
facsimile, nationally recognized overnight courier, or certified or registered
mail, return receipt requested, postage prepaid, and will be effective upon
delivery to the Company at the address set forth below:
DSW Inc.
810 DSW Drive
Columbus, Ohio 43219
Attention: EVP & Chief Legal Officer
Facsimile:                                         
All notices, requests, consents and other communications required or provided
under this agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Awardee.
     12. Employment Agreement, Offer Letter or Other Arrangement. To the extent
a written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Compensation Committee or the Board of
Directors or that was approved in writing by an officer of the Company pursuant
to delegated authority of the Compensation Committee provides for greater
benefits to Awardee with respect to (i) vesting of the Option on Termination of
Employment by reason of specified events or (ii) exercisability of the Option
following Termination of Employment, than provided in this agreement or in the
plan, then the terms of such Employment Arrangement with respect to vesting of
the Option on Termination of Employment by reason of such specified events or
exercisability of the Option following Termination of Employment shall supersede
the terms hereof to the extent permitted by the terms of the plan under which
the Option was granted.

 



--------------------------------------------------------------------------------



 



              DSW INC.
 
       
 
  By:    
 
       
 
       
 
  Its:   SVP, Human Resources

ACCEPTANCE OF AGREEMENT
Awardee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this agreement; (b) voluntarily and knowingly accepts this agreement and the
Option granted to him or her under this agreement subject to all provisions of
the Plan and this agreement; and (c) represents that he or she understands that
the acceptance of this agreement through an on-line or electronic system, if
applicable, carries the same legal significance as if he or she manually signed
the agreement. Awardee further acknowledges receiving a copy of the Company’s
most recent annual report to shareholders and other communications routinely
distributed to the Company’s shareholders and a copy of the Plan Description
(Prospectus) dated May 21, 2009 pertaining to the Plan.


     
 
   
 
  Awardee’s Signature
 
   
 
   
 
  Date

 